Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed September 9, 2021.
The earliest effective filing date of this AIA  application is seen as September 17, 2020, the date of the earliest priority application (Japan 2020-156678).
The claims originally filed September 9, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-13 are currently pending.
No claims were amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims were added.
Claims 1-13 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0298814 of Epitaux et al. (Epitaux).
With respect to claim 1, Epitaux discloses an optical module (Figs. 5-10) comprising:
a substrate (multilayered substrate 16, ¶ 38, Fig. 7) having a first surface and a second surface facing each other (per Fig. 7, upper and lower surfaces);
an optical element mounted on the substrate (elements 40-46); and
a lens module (multi-port lens assembly 24) having a lens configured to be optically coupled to the optical element (¶ 38, "As with the embodiment of FIG. 2, a series of grooves or other appropriate alignment mechanisms molded into the lens assembly 24 ensures that the optical fibers align with the lenses to provide an appropriate optical connection between the fibers and the converters."),
the lens module being configured to optically couple an optical fiber and the optical element to each other via the lens (same),
wherein the substrate is provided with a cavity (¶ 38, "recessed region of the substrate 16a") recessed from the first surface toward the second surface to have a bottom portion, and
wherein at least a part of the lens module is housed inside the cavity (¶ 38, "The multi-port lens assembly 24 is appropriately dimensioned to fit within the recessed region of the substrate 16a and encompass the EO converters and drivers.").
With respect to claim 2, Epitaux as set forth above discloses the optical module according to claim 1, including one wherein
the lens module has a holding part configured to hold an end portion of the optical fiber.
¶ 39, "Note that protrusion 63 positions the fibers in the longitudinally-desired location, while the grooves position the fibers in a perpendicular direction."
With respect to claim 7, Epitaux as set forth above discloses the optical module according to claim 1, but not one wherein
a depth of the cavity from the first surface to the bottom portion is equal to or more than half a thickness of the lens module or half a thickness of the substrate.
Per Figs. 7 and 6, inter alia.
With respect to claim 8, Epitaux as set forth above discloses the optical module according to claim 1, including one wherein
the cavity includes a plurality of cavities (Fig. 7 adjacent 25), and
wherein a beam part extending from an inside of the substrate to an outside thereof is provided between the cavities (seen as inherent).
With respect to claim 9, Epitaux as set forth above discloses the optical module according to claim 1, including one wherein
the cavity has two or more holes or marks used to position the lens module with respect to the cavity.
¶ 35, "The optoelectronic devices are placed in a tight alignment by use of two guiding pins 25, 26 on the underside of the substrate 15 (see FIG. 6)."
With respect to claim 10, Epitaux as set forth above discloses the optical module according to claim 1 including one wherein
a focal point of the lens is located at an inside of the optical element.
Fig. 8.
With respect to claim 11, Epitaux as set forth above discloses the optical module according to claim 1, including one wherein
an attachment portion of the optical fiber located on the substrate extends along the first surface, and
wherein a central axis of the attachment portion is located inside the cavity.
Fig. 8.
With respect to claim 12, Epitaux as set forth above discloses the optical module according to claim 1, including one wherein
the lens module has a mirror that converts a propagation direction of light such that light emitted from the optical fiber is incident on the optical element or light emitted from the optical element is incident on the optical fiber.
Fig. 8 at total internal reflection interface 66.
With respect to claim 13, Epitaux as set forth above discloses an optical connector cable comprising:
the optical module according to claim 1 (per claim 1, above); and
an optical fiber cable having at least one optical fiber (ribbon of fibers 10),
wherein the optical fiber cable is attached to the optical module such that the optical fiber is optically coupled to the optical element via the lens (per the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims and 3-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Epitaux as set forth above in view of U.S. Patent Application Publication No. 2002/0021872 of Althaus et al. (Althaus).
With respect to claim 3, Epitaux as set forth above discloses the optical module according to claim 1, but not one wherein
the cavity is provided with a through hole that corresponds to the lens of the lens module and extends from the bottom portion of the cavity to the second surface.
Althaus discloses an optical bidirectional transceiver module having a pin element with integrated WDM filter that includes (Fig. 1/the only figure):
the cavity (¶ 23, inner hollow space 1b) is provided with a through hole (above optoelectronic components 4 to 5) that corresponds to the lens of the lens module (filter 3 and to the mirror 6) and extends from the bottom portion of the cavity to the second surface (per the figure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an alignment aperture along the lines of Epitaux in a system according to Epitaux as set forth above in order to provide optical isolation.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical module).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the cavity is provided with a through hole that corresponds to the lens of the lens module and extends from the bottom portion of the cavity to the second surface.
With respect to claim 4, Epitaux in view of Althaus as set forth above discloses the optical module according to claim 3, including one wherein
the optical element is mounted on the second surface of the substrate such that at least a part of the optical element overlaps the through hole in a thickness direction of the substrate.
Per Althaus Fig. 1.
With respect to claim 5, Epitaux in view of Althaus as set forth above discloses the optical module according to claim 3, including one wherein
the through hole has a tapered shape in which an inner diameter thereof decreases from the bottom portion of the cavity toward the second surface.
In Althaus, the constriction of the aperture at the lenses is seen as a tapering.
With respect to claim 6, Epitaux in view of Althaus as set forth above discloses the optical module according to claim 3, including one wherein
the cavity has a first cavity located close to the first surface and a second cavity having a second bottom portion closer to the second surface than a first bottom portion of the first cavity, and
wherein the through hole is provided in the second bottom portion of the second cavity.
Per the figure in Althaus.

Conclusion
Applicant’s publication US 20220082768 A1 of March 17, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
December 14, 2022